      Case 2:16-cv-00287-cr Document 295-5 Filed 08/07/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF VERMONT

GARRETT SITTS, et al.,


                  PLAINTIFFS,         Civil Action No. 2:16-cv-00287-cr

       v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                  DEFENDANTS.




                            EXHIBIT E
Case 2:16-cv-00287-cr Document 295-5 Filed 08/07/20 Page 2 of 3
Case 2:16-cv-00287-cr Document 295-5 Filed 08/07/20 Page 3 of 3
